[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON MODIFICATION
CT Page 1287-GGG
Court grants plaintiff's motion for Modification dated October 25, 1995; and, hear on January 29, 1996.
The court finds that there is a substantial change in the financial situation of the parties. The defendant's income has increased from a net of $588.41 to $707.00 per week. The plaintiff's net income has dropped from $360.46 to $100.00 per week. (The court having found that the plaintiff does work part-time in the business listed in her name and her husband's name, and that the court attributes to her a net income of $100.00 per week for this work).
Based upon this financial situation of the parties and taking into consideration the statutory criteria, including the guidelines for support determination, the court finds that the defendant non-custodial parent is to pay to the custodial mother as support for the three minor children the sum of $300.00 per week, effective as of the 29th day of January 1996.
JULIUS J. KREMSKI STATE TRIAL REFEREE